DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 6/13/2022 is acknowledged.  
3.	Claim 3 has been cancelled.
4.	New claim 12 has been added.
5.	Claims 1, 2 and 4-12 are pending in this application.
6.	Claims 6-9 remain withdrawn from consideration as being drawn to non-elected species.  
7.	Applicant elected without traverse a polypeptide consisting of amino acids 18-70 of SEQ ID NO: 1 as species of polypeptide; subcutaneous administration as species of route of administration; and corticosteroids and/or bronchodilators as species of classical treatment of allergic asthma in the reply filed on 11/15/2021.
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 1, 2 and 4-12 are drawn to a method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2, wherein the biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 comprises: a) the sequence consisting of amino acids 18 to 70 of SEQ ID NO: 1; or b) a sequence having at least 90% identity with the sequence of (a) and having only conservative substitutions as compared to the sequence of (a).  A search was conducted on the elected species; and prior art was found.  Claims 6-9 remain withdrawn from consideration as being drawn to non-elected species.  Claims 1, 2, 4, 5 and 10-12 are examined on the merits in this office action.

Withdrawn Objections and Rejections
8.	Objection to claims 1 and 3-5 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 1-3, 5, 10 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claim 2 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejection to claims 1-4, 10 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Magnan et al (WO 2013/186394 A1, filed with IDS) is hereby withdrawn in view of Applicant's amendment to the claim.
12.	Rejection to claims 1-4 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Bouchaud et al (Journal of Allergy and Clinical Immunology, 2015, 136, pages 197-200 and 200.e1), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022) is hereby withdrawn in view of Applicant's amendment to the claim.
13.	Rejection to claims 1-5, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Magnan et al (WO 2013/186394 A1, filed with IDS) in view of Van Braeckel-Budimir et al (Frontiers in Immunology, 2013, 4, pages 1-14, filed with IDS) is hereby withdrawn in view of Applicant's amendment to the claim.
Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 102(a)(1)
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.	Please note: during the search for the elected species, prior art was found for the non-elected species of polypeptide.
(Revised due to Applicant's amendment to the claim) Claims 1 and 10 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hesse et al (Allergy, 2018, 73, pages 862-874, published online on 1/31/2018, cited and enclosed in the previous office action), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022, cited and enclosed in the previous office action).
The instant claims 1 and 10 are drawn to a method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2, wherein the biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 comprises: a) the sequence consisting of amino acids 18 to 70 of SEQ ID NO: 1; or b) a sequence having at least 90% identity with the sequence of (a) and having only conservative substitutions as compared to the sequence of (a).
Hesse et al, throughout the literature, teach an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of a purified Dermatophagoides pteronyssinus Der P 2 allergen, for example, Abstract; page 863, right column, Section "2.3 | Allergic asthma treatment protocol"; and page 865, Figure 2(A).  It reads on subcutaneous administration as the elected species of route of administration; and meets the limitation of instant claim 10.  And as evidenced by the DERP2-Mite group 2 allergen Der P 2 document, the purified Dermatophagoides pteronyssinus Der P 2 allergen in Hesse et al consists of the amino acid sequence of instant SEQ ID NO: 1 (see the amino acid sequence on page 4).  Therefore, the purified Dermatophagoides pteronyssinus Der P 2 allergen in Hesse et al is a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 consisting of amino acids 18-70 of instant SEQ ID NO: 1 recited in instant claim 1; and the method in Hesse et al meets the limitations of instant claims 1 and 10.
Since the reference teaches all the limitations of instant claims 1 and 10; the reference anticipates instant claims 1 and 10.

Response to Applicant's Arguments
16.	Applicant argues that "independent claim 1 is amended to recite a method of ameliorating allergic asthma. Thus, the present claims do not encompass prevention of allergic asthma."; and "In contrast, as acknowledged by the Examiner, Hesse is strictly limited to vaccines for the prevention of allergic asthma. Therefore, Hesse does not anticipate claim 1 or its dependent claims."  
17.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, first, the Examiner would like to point out that there is nowhere in the previous office action the Examiner acknowledges the cited Hesse et al reference is strictly limited to vaccines for the prevention of allergic asthma.  It is unclear to the Examiner on what Applicant's statement is based.  Further clarification is required.  Second, the Examiner understands that Hesse et al use the term "vaccine" for the composition that is administered to a subject with allergic asthma in an immunotherapy method of ameliorating allergic asthma in a subject in need thereof.  However, in the instant case, in view of the teachings of Hesse et al as a whole, in particular page 863, right column, Section "2.3 | Allergic asthma treatment protocol"; and page 865, Figure 2(A), one of ordinary skilled in the art would understand that the immunotherapy method discloses in Hesse et al is not for the prevention of allergic asthma; and it is an immunotherapy method of ameliorating allergic asthma in a subject in need thereof.  Therefore, the rejection is deemed proper and is hereby maintained.  

18.	Please note: during the search for the elected species, prior art was found for the non-elected species of polypeptide; and the non-elected species of classical treatment of allergic asthma.
(Revised due to Applicant's amendment to the claim) Claims 1, 10 and 11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basomba et al (J Allergy Clin Immunol, 2002, 109, pages 943-948, cited and enclosed in the previous office action), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022, cited and enclosed in the previous office action).
The instant claims 1, 10 and 11 are drawn to a method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2, wherein the biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 comprises: a) the sequence consisting of amino acids 18 to 70 of SEQ ID NO: 1; or b) a sequence having at least 90% identity with the sequence of (a) and having only conservative substitutions as compared to the sequence of (a).
Basomba et al, throughout the literature, teach an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, and wherein the patients are allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma, for example, page 943, Sections "Methods" and "Conclusion"; page 944, Sections "Patients"; "Extracts"; "Liposomes" and "Immunotherapy"; page 945, Figure 1; page 946, Table I; and page 947, Tables II and III.  It reads on subcutaneous administration as the elected species of route of administration; and meets the limitation of instant claim 10.  And as evidenced by the DERP2-Mite group 2 allergen Der P 2 document, the Dermatophagoides pteronyssinus Der P 2 allergen in Basomba et al consists of the amino acid sequence of instant SEQ ID NO: 1 (see the amino acid sequence on page 4).  Therefore, the Dermatophagoides pteronyssinus Der P 2 allergen in Basomba et al is a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 consisting of amino acids 18-70 of instant SEQ ID NO: 1 recited in instant claim 1; and the method in Basomba et al meets the limitations of instant claims 1, 10 and 11.
Since the reference teaches all the limitations of instant claims 1, 10 and 11; the reference anticipates instant claims 1, 10 and 11.

Response to Applicant's Arguments
19.	Applicant argues that "independent claim 1 is amended to recite a method of ameliorating allergic asthma. Thus, the present claims do not encompass prevention of allergic asthma."; and "In contrast, as acknowledged by the Examiner, Basomba is strictly limited to vaccines for the prevention of allergic asthma. Therefore, Basomba does not anticipate claim 1 or its dependent claims."  
20.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, first, the Examiner would like to point out that there is nowhere in the previous office action the Examiner acknowledges the cited Basomba et al reference is strictly limited to vaccines for the prevention of allergic asthma.  It is unclear to the Examiner on what Applicant's statement is based.  Further clarification is required.  Second, the Examiner understands that Basomba et al use the term "vaccine" for the composition that is administered to a subject with allergic asthma in an immunotherapy method of ameliorating allergic asthma in a subject in need thereof.  However, in the instant case, in view of the teachings of Basomba et al as a whole, in particular, page 944, left column, Section "Patients"; page 945, Figure 1; and page 946, Table 1, one of ordinary skilled in the art would understand that the immunotherapy method discloses in Basomba et al is not for the prevention of allergic asthma; and it is an immunotherapy method of ameliorating allergic asthma in a subject in need thereof.  Therefore, the rejection is deemed proper and is hereby maintained.  

New Rejections
Claim Rejections - 35 U.S.C. § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.	Please note: during the search for the elected species, prior art was found for the non-elected species of polypeptide.
Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Basomba et al (J Allergy Clin Immunol, 2002, 109, pages 943-948, cited and enclosed in the previous office action), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022, cited and enclosed in the previous office action), and in view of Magnan et al (WO 2013/186394 A1, filed with IDS).
The instant claims 1, 10 and 11 are drawn to a method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2, wherein the biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 comprises: a) the sequence consisting of amino acids 18 to 70 of SEQ ID NO: 1; or b) a sequence having at least 90% identity with the sequence of (a) and having only conservative substitutions as compared to the sequence of (a).
Basomba et al, throughout the literature, teach an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, and wherein the patients are allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma, for example, page 943, Sections "Methods" and "Conclusion"; page 944, Sections "Patients"; "Extracts"; "Liposomes" and "Immunotherapy"; page 945, Figure 1; page 946, Table I; and page 947, Tables II and III.  It reads on subcutaneous administration as the elected species of route of administration; and meets the limitation of instant claim 10.  And as evidenced by the DERP2-Mite group 2 allergen Der P 2 document, the Dermatophagoides pteronyssinus Der P 2 allergen in Basomba et al consists of the amino acid sequence of instant SEQ ID NO: 1 (see the amino acid sequence on page 4).  Therefore, the Dermatophagoides pteronyssinus Der P 2 allergen in Basomba et al is a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 consisting of amino acids 18-70 of instant SEQ ID NO: 1 recited in instant claim 1; and the method in Basomba et al meets the limitations of instant claims 1, 10 and 11.
The difference between the reference and instant claims 1, 10 and 11 is that the reference does not explicitly teach corticosteroids and/or bronchodilators as the elected species of classical treatment of allergic asthma recited in instant claim 11.  
However, Magnan et al teach that in addition to β2-agonists, corticosteroids are classic treatment for allergic asthma, for example, page 16, line 21.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Basomba et al and Magnan et al to develop an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, and wherein the subject is allowed to take corticosteroids on demand for asthma symptoms.
One of ordinary skilled in the art would have been motivated to combine the teachings of Basomba et al and Magnan et al to develop an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, and wherein the subject is allowed to take corticosteroids on demand for asthma symptoms, because Magnan et al teach that in addition to β2-agonists, corticosteroids are classic treatment for allergic asthma.  The method developed from the combined teachings of Basomba et al and Magnan et al is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Basomba et al and Magnan et al to develop an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, and wherein the subject is allowed to take corticosteroids on demand for asthma symptoms.  

24.	Please note: during the search for the elected species, prior art was found for the non-elected species of polypeptide; and the non-elected species of classical treatment of allergic asthma.
Claims 1, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Basomba et al (J Allergy Clin Immunol, 2002, 109, pages 943-948, cited and enclosed in the previous office action), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022, cited and enclosed in the previous office action), and in view of Van Braeckel-Budimir et al (Frontiers in Immunology, 2013, 4, pages 1-14, filed with IDS).
The instant claims 1, 5, 10 and 11 are drawn to a method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2, wherein the biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 comprises: a) the sequence consisting of amino acids 18 to 70 of SEQ ID NO: 1; or b) a sequence having at least 90% identity with the sequence of (a) and having only conservative substitutions as compared to the sequence of (a).
Basomba et al, throughout the literature, teach an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, and wherein the patients are allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma, for example, page 943, Sections "Methods" and "Conclusion"; page 944, Sections "Patients"; "Extracts"; "Liposomes" and "Immunotherapy"; page 945, Figure 1; page 946, Table I; and page 947, Tables II and III.  It reads on subcutaneous administration as the elected species of route of administration; and meets the limitation of instant claim 10.  And as evidenced by the DERP2-Mite group 2 allergen Der P 2 document, the Dermatophagoides pteronyssinus Der P 2 allergen in Basomba et al consists of the amino acid sequence of instant SEQ ID NO: 1 (see the amino acid sequence on page 4).  Therefore, the Dermatophagoides pteronyssinus Der P 2 allergen in Basomba et al is a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 consisting of amino acids 18-70 of instant SEQ ID NO: 1 recited in instant claim 1; and the method in Basomba et al meets the limitations of instant claims 1, 10 and 11.
The difference between the reference and instant claims 1, 5, 10 and 11 is that the reference does not explicitly teach the limitation recited in instant claim 5.  
However, Van Braeckel-Budimir et al, throughout the literature, teach bacterium-like particles (BLP) are safe and effective immunostimulant and/or carrier system for mucosal vaccine (delivered via mucosal (nasal, oral) routes), for example, Abstract; and page 1, left column, the 1st paragraph in Section "INTRODUCTION".  Van Braeckel-Budimir et al further teach the advantages of BLP-based mucosal vaccine, including capable of inducing both systemic and local responses at the surface of mucosae, for example, page 11, right column, the 1st paragraph in Section "FINAL REMARKS".
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Basomba et al and Van Braeckel-Budimir et al to develop an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, wherein the subject is allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma, and wherein such vaccine is administered either nasally in the form of BLP-based mucosal vaccine or subcutaneously.
One of ordinary skilled in the art would have been motivated to combine the teachings of Basomba et al and Van Braeckel-Budimir et al to develop an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, wherein the subject is allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma, and wherein such vaccine is administered either nasally in the form of BLP-based mucosal vaccine or subcutaneously, because Van Braeckel-Budimir et al teach bacterium-like particles (BLP) are safe and effective immunostimulant and/or carrier system for mucosal vaccine (delivered via mucosal (nasal, oral) routes).  Van Braeckel-Budimir et al further teach the advantages of BLP-based mucosal vaccine, including capable of inducing both systemic and local responses at the surface of mucosae.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Basomba et al and Van Braeckel-Budimir et al to develop an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, wherein the subject is allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma, and wherein such vaccine is administered either nasally in the form of BLP-based mucosal vaccine or subcutaneously.  

25.	Please note: during the search for the elected species, prior art was found for the non-elected species of polypeptide.
Claims 1, 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Hesse et al (Allergy, 2018, 73, pages 862-874, published online on 1/31/2018, cited and enclosed in the previous office action), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022, cited and enclosed in the previous office action), and in view of Kane et al (Chronic Respiratory Disease, 2015, 12, pages 69-77).
The instant claims 1, 2 and 10 are drawn to a method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2, wherein the biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 comprises: a) the sequence consisting of amino acids 18 to 70 of SEQ ID NO: 1; or b) a sequence having at least 90% identity with the sequence of (a) and having only conservative substitutions as compared to the sequence of (a).
Hesse et al, throughout the literature, teach an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of a purified Dermatophagoides pteronyssinus Der P 2 allergen, for example, Abstract; page 863, right column, Section "2.3 | Allergic asthma treatment protocol"; and page 865, Figure 2(A).  It reads on subcutaneous administration as the elected species of route of administration; and meets the limitation of instant claim 10.  And as evidenced by the DERP2-Mite group 2 allergen Der P 2 document, the purified Dermatophagoides pteronyssinus Der P 2 allergen in Hesse et al consists of the amino acid sequence of instant SEQ ID NO: 1 (see the amino acid sequence on page 4).  Therefore, the purified Dermatophagoides pteronyssinus Der P 2 allergen in Hesse et al is a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 consisting of amino acids 18-70 of instant SEQ ID NO: 1 recited in instant claim 1; and the method in Hesse et al meets the limitations of instant claims 1 and 10.  Hesse et al further teach such treatment suppresses type 2 inflammatory cytokines including IL-4 and IL-5, for example, page 869, left column, Section "3.8 | HDM and DerP1/2-SCIT suppress type 2 responses"; and page 871, Figure 5(A).  
The difference between the reference and instant claims 1, 2 and 10 is that the reference does not explicitly teach the limitation recited in instant claim 2.  
However, Kane et al teach treating severe allergic asthma by suppressing IL-4 and/or IL-5, for example, page 73, right column, Section "New and emerging therapies for severe asthma". 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Hesse et al and Kane et al to develop an immunotherapy method of ameliorating severe allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of a purified Dermatophagoides pteronyssinus Der P 2 allergen.
One of ordinary skilled in the art would have been motivated to combine the teachings of Hesse et al and Kane et al to develop an immunotherapy method of ameliorating severe allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of a purified Dermatophagoides pteronyssinus Der P 2 allergen, because Kane et al teach treating severe allergic asthma by suppressing IL-4 and/or IL-5.  And Hesse et al teach a vaccine comprising a therapeutically effective amount of a purified Dermatophagoides pteronyssinus Der P 2 allergen suppresses type 2 inflammatory cytokines including IL-4 and IL-5.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Hesse et al and Kane et al to develop an immunotherapy method of ameliorating severe allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of a purified Dermatophagoides pteronyssinus Der P 2 allergen.  

26.	Please note: during the search for the elected species, prior art was found for the non-elected species of classical treatment of allergic asthma.
Claims 1, 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Basomba et al (J Allergy Clin Immunol, 2002, 109, pages 943-948, cited and enclosed in the previous office action), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022, cited and enclosed in the previous office action), and in view of Chen et al (Molecular Immunology, 2008, pages 2486-2498), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022, cited and enclosed in the previous office action).
The instant claims 1, 4 and 10-12 are drawn to a method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2, wherein the biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 comprises: a) the sequence consisting of amino acids 18 to 70 of SEQ ID NO: 1; or b) a sequence having at least 90% identity with the sequence of (a) and having only conservative substitutions as compared to the sequence of (a).
Basomba et al, throughout the literature, teach an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, and wherein the patients are allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma, for example, page 943, Sections "Methods" and "Conclusion"; page 944, Sections "Patients"; "Extracts"; "Liposomes" and "Immunotherapy"; page 945, Figure 1; page 946, Table I; and page 947, Tables II and III.  It reads on subcutaneous administration as the elected species of route of administration; and meets the limitation of instant claim 10.  And as evidenced by the DERP2-Mite group 2 allergen Der P 2 document, the Dermatophagoides pteronyssinus Der P 2 allergen in Basomba et al consists of the amino acid sequence of instant SEQ ID NO: 1 (see the amino acid sequence on page 4).  Therefore, the Dermatophagoides pteronyssinus Der P 2 allergen in Basomba et al is a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 consisting of amino acids 18-70 of instant SEQ ID NO: 1 recited in instant claim 1; and the method in Basomba et al meets the limitations of instant claims 1, 10 and 11.
The difference between the reference and instant claims 1, 4 and 10-12 is that the reference does not explicitly teach the limitations recited in instant claims 4 and 12.  
However, Chen et al, throughout the literature, teach Der p 2 derivatives such as Der P 2 fragments 1 and 2 exhibit less in vivo allergenic activity and allergenicity than the Der p 2 allergen but preserve immunogenicity and may hence represent candidates for specific immunotherapy of house-dust mite allergy, for example, Abstract; Figures 3-6; and Tables 2 and 3.  The Der P 2 fragment 1 in Chen et al consists of amino acids 1-53 of Dermatophagoides pteronyssinus Der P 2, for example, page 2490, Figure 1(A).  And as evidenced by the DERP2-Mite group 2 allergen Der P 2 document, the Dermatophagoides pteronyssinus allergen Der P 2 in Chen et al consists of the amino acid sequence of instant SEQ ID NO: 1 with amino acids 1-17 being signal peptide (see page 2, Section "Molecule Processing"; and the amino acid sequence on page 4).  Thus, the Der P 2 fragment 1 in Chen et al consists of amino acids 17-80 of instant SEQ ID NO: 1; and it reads on a polypeptide consisting of amino acids 18-70 of SEQ ID NO: 1 as the elected species of polypeptide.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Basomba et al and Chen et al to develop an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Der P 2 fragment 1 consisting of amino acids 1-53 of Der P 2 (identical to a polypeptide consisting of amino acids 18-70 of instant SEQ ID NO: 1), and wherein the subject is allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma.  It reads on a polypeptide consisting of amino acids 18-70 of SEQ ID NO: 1 as the elected species of polypeptide.
One of ordinary skilled in the art would have been motivated to combine the teachings of Basomba et al and Chen et al to develop an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Der P 2 fragment 1 consisting of amino acids 1-53 of Der P 2 (identical to a polypeptide consisting of amino acids 18-70 of instant SEQ ID NO: 1), and wherein the subject is allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma, because Chen et al, throughout the literature, teach Der p 2 derivatives such as Der P 2 fragments 1 and 2 exhibit less in vivo allergenic activity and allergenicity than the Der p 2 allergen but preserve immunogenicity and may hence represent candidates for specific immunotherapy of house-dust mite allergy.  The Der P 2 fragment 1 in Chen et al consists of amino acids 1-53 of Der P 2; and is identical a polypeptide consisting of amino acids 18-70 of instant SEQ ID NO: 1.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Basomba et al and Chen et al to develop an immunotherapy method of ameliorating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Der P 2 fragment 1 consisting of amino acids 1-53 of Der P 2 (identical to a polypeptide consisting of amino acids 18-70 of instant SEQ ID NO: 1), and wherein the subject is allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658